- Prepared by Imprima   UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 April 30, 2012 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Company Announcement 27 April 2012 Novo Nordisk A/S expects to elect new chairman in 2013 In a press release today, the Novo Nordisk Foundation announced that the current chairman of the Board of Novo Nordisk A/S, Sten Scheibye, has been elected to the Board of the Novo Nordisk Foundation with a view to becoming its chairman in 2013. Sten Scheibye has informed the Board of Novo Nordisk A/S that in light of this he expects to step down from the company’s Board at the annual general meeting in March 2013. The Board expects to propose Göran Ando, currently the vice chairman of the Board, as chairman in 2013, and will announce its proposal for new vice chairman next year prior to the annual general meeting. As member of the Board of the Novo Nordisk Foundation, Sten Scheibye is now regarded as non-independent director in the Board of Novo Nordisk A/S. With this change, four out of the eight Board members elected by general meeting are regarded as independent. Sten Scheibye was first elected to the Board of Novo Nordisk A/S in 2003. He became vice chairman in 2004 and chairman in 2006. Says Sten Scheibye: “I am very pleased that Göran Ando is prepared to take over the chair in 2013 and thereby ensure a smooth transition.
